Pennington, J.
— One of the reasons fox* the reversal of the judgment of the justice in this cause, is the same as in that of Sharpie. Hendrickson, just decided, as it respects the form of the venire. The opinion in that case must govern this.
There is, however, another difficulty in this cause. The certiorari is brought by William Cox alone, and the record brought up is a judgment against William Cox and Thomas Cowgill. Where judgment is against two defendants, one cannot bring a writ of error, without summons and severance: 2 Bac, 461, Carthew 7.
The opinion of the Court therefore is, that the certiorari be quashed. Certiorari quashed.